     Case 1:20-cv-01712-DAD-BAM Document 5 Filed 12/08/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       WILLIAM SOTO,                                          Case No. 1:20-cv-01712-BAM (PC)
12                          Plaintiff,                          ORDER DIRECTING CLERK OF COURT TO
                                                                RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                                ACTION
14       KERN VALLEY STATE PRISON, et al.,                      FINDINGS AND RECOMMENDATIONS
                                                                RECOMMENDING PLAINTIFF’S MOTION
15                          Defendants.                         FOR LEAVE TO PROCEED IN FORMA
                                                                PAUPERIS BE DENIED
16
                                                                (ECF No. 2)
17
                                                                FOURTEEN (14) DAY DEADLINE
18

19           Plaintiff William Soto (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on December 4, 2020, together

21   with a motion to proceed in forma pauperis. (ECF Nos. 1, 2.)

22           Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

23   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior

24   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

25   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

26   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious

27   physical injury.”1

28   1
             The Court takes judicial notice of the following United States District Court Cases: (1) Soto v. Cal. Dep’t of
                                                                1
     Case 1:20-cv-01712-DAD-BAM Document 5 Filed 12/08/20 Page 2 of 3


 1              The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

 2   the imminent danger exception to section 1915(g).2 Andrews v. Cervantes, 493 F.3d 1047,

 3   1053−55 (9th Cir. 2007). In his complaint, Plaintiff alleges that he is being denied medical

 4   treatment because he has requested to be added to the medication Surboxin based on his history

 5   of heroin abusive behavior, but has been waiting for over 6 months for a doctor’s appointment.

 6   (ECF No. 1, p. 3.) Plaintiff alleges that because he is being denied medical treatment his life is in

 7   jeopardy of overdosing every day. (Id. at 5.)

 8              The Court does not find that the delay in Plaintiff’s medical appointment will lead to

 9   imminent danger of serious physical injury at the time of the filing of the complaint. By

10   Plaintiff’s own admission, he has been awaiting this specific treatment and appointment for the

11   past six months. It is also unclear based on Plaintiff’s conclusory allegations how he is in

12   jeopardy of overdosing during his incarceration, that Plaintiff will be prescribed the specific

13   medication requested, or that the specific medication would prevent such an overdose from

14   occurring. Therefore, Plaintiff has failed to allege that he was in any imminent danger of serious

15   physical injury at the time the complaint was filed. Plaintiff has not satisfied the exception from

16   the three strikes bar under 28 U.S.C. § 1915(g), and Plaintiff must pay the $400.00 filing fee if he

17   wishes to litigate this action.

18              Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

19   District Judge to this action.

20
21   Corrs. & Rehab, Case No. 2:07-cv-00155-GEB-CMK (E.D. Cal.) (dismissed March 30, 2007 for failure to state a
     claim); (2) Soto v. Cal. Dep’t of Corrs., Case No. 2:06-cv-01476-LKK-DAD (E.D. Cal.) (dismissed May 8, 2007 as
22   legally frivolous and for failure to state a claim); (3) Soto v. CA Dep’t of Corrs., Case No. 2:07-cv-01908-FCD-EFB
     (E.D. Cal.) (dismissed August 12, 2008 for failure to state a claim); (4) Soto v. Cal. Dep’t of Corrs., Case No. 2:07-
23   cv-01777-JAM-KJM (E.D. Cal.) (dismissed October 9, 2008 for failure to state a claim following failure to file an
     amended complaint in response to a screening order dismissing complaint for failure to state a claim); (5) Soto v.
24   Jordan, Case No. 2:08-cv-02687-LKK-GGH (E.D. Cal.) (dismissed February 20, 2009 for failure to state a claim);
     (6) Soto v. San Quentin State Prison, Case No. 3:11-cv-05023-SI (N.D. Cal.) (dismissed May 19, 2012 for failure to
     state a claim following failure to file an amended complaint in response to a screening order dismissing complaint for
25   failure to state a claim).
               See Harris v. Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (“[W]hen we review a dismissal to determine
26   whether it counts as a strike, the style of the dismissal or the procedural posture is immaterial. Instead, the central
     question is whether the dismissal rang the PLRA bells of frivolous, malicious, or failure to state a claim.”) (citing El-
27   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)) (internal quotations omitted).

28   2
         The Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                   2
     Case 1:20-cv-01712-DAD-BAM Document 5 Filed 12/08/20 Page 3 of 3


 1          Further, it is HEREBY RECOMMENDED that:

 2          1. The motion to proceed in forma pauperis, (ECF No. 2), be DENIED, pursuant to 28

 3               U.S.C. § 1915(g); and

 4          2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

 5               action.

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 8   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

 9   file written objections with the court. The document should be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

11   objections within the specified time may result in the waiver of the “right to challenge the

12   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

13   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     December 7, 2020                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
